Citation Nr: 0403756	
Decision Date: 02/10/04    Archive Date: 02/23/04

DOCKET NO.  00-20 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Propriety of the reduction in the disability evaluation for 
service-connected C5-6 disc herniation with residual mild 
weakness and mild atrophy, left upper extremity from 40 
percent to 20 percent, effective July 1, 2000.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel
INTRODUCTION

The veteran had active military service from December 1982 to 
December 1993.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from an April 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama. 


FINDINGS OF FACT

1.  The veteran's C5-6 disc disease with residual mild 
weakness and mild atrophy, left upper extremity was rated at 
40 percent disability, effective December 30, 1993.  

2.  In February 2000, the RO proposed to reduce the 
disability rating for the veteran's C5-6 disc disease with 
residual mild weakness and mild atrophy, left upper extremity 
from 40 percent to 20 percent.  

3.  The veteran requested a hearing in March 2000.  

4.  In April 2000, the RO reduced the rating in accordance 
with the proposal.  

5.  At the time of the rating reduction in April 2000, the 40 
percent evaluation had been in effect for over five years.  

6.  The examination upon which the veteran's disability 
evaluation was reduced did not show an improvement in the 
veteran's disability.  

7.  Sustained improvement has not been demonstrated, nor has 
it been shown that some improvement is reasonably certain to 
be maintained under the ordinary conditions of life.  



CONCLUSION OF LAW

The reduction of the 40 percent disability evaluation for C5-
6 disc disease with residual mild weakness and mild atrophy, 
left upper extremity was improper; therefore, the 40 percent 
disability evaluation is reinstated.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.103, 
3.105, 3.344, 4.1, 4.7, 4.10, 4.40, 4.45, Part 4, Diagnostic 
Code 5293 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

The November 9, 2000, enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002), prescribed VA's duties 
to notify claimants for VA benefits of forms and information 
necessary to submit to complete and support the claim, to 
provide necessary forms, and to assist the claimant in the 
development of evidence.  VA has promulgated regulations 
implementing the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  

The Board finds that the RO has substantially satisfied its 
duties of notice and assistance and that sufficient evidence 
is of record to decide the issue on appeal.  If there were 
any deficiency of notice or assistance, it would not be 
prejudicial to the veteran, given the favorable nature of the 
Board's decision with regard to the issue of the propriety of 
the reduction in the disability evaluation for service-
connected C5-6 disc herniation with residual mild weakness 
and mild atrophy, left upper extremity from 40 percent to 20 
percent, effective July 1, 2000.  No further assistance in 
developing the facts pertinent to the issue is required.  




II.	Rating Reduction

Based upon the analysis that follows, it is the decision of 
the Board that the reduction of the 40 percent disability 
evaluation for C5-6 disc disease with residuals affecting the 
left upper extremity was improper; the 40 percent disability 
evaluation is reinstated.  

Background

The record reflects that the veteran incurred an injury to 
his cervical spine during service and was diagnosed as having 
herniated disc of the C5-6 with atrophy of the left bicep.  

The veteran was afforded a VA examination in October 1995.  
At that examination, the veteran complained of pain that 
radiated from the neck into the left arm down to the level of 
the elbow.  On physical examination, the veteran's neck 
revealed right and left lateral rotation of 70 degrees.  
Flexion of the cervical spine was to 40 degrees; extension 
was to 30 degrees.  The examiner noted mild discomfort on 
extremes of right and left lateral rotation.  There was no 
particular pain with flexion or extension and no paracervical 
tenderness.  A neurological examination of the upper 
extremities revealed 5/5 strength in the deltoid, biceps and 
triceps on the right and 4-5/5 on the left.  The right upper 
extremity was 3 centimeters (cms) larger than the left.  The 
right proximal forearm was 2 cm smaller than the left.  
Reflexes were 1 plus in the upper extremities.  Sensation was 
intact in the upper extremities.  The diagnostic impression 
was chronic cervical syndrome, C5-6 disk herniation, and mild 
weakness and atrophy of the left upper extremity.  X-rays of 
the cervical spine dated in October 1994 revealed probable 
early degenerative changes of the cervical spine.  

Based on the foregoing, the RO granted service connection for 
C5-6 herniation with residual mild weakness and mild atrophy, 
left upper extremity.  A 40 percent disability evaluation was 
assigned, effective December 30, 1993.  

A VA examination was conducted in January 2000 to determine 
the severity of the veteran's service-connected cervical 
spine disability.  The veteran complained of continued 
chronic neck pain of varying degrees of severity.  The 
veteran reported that the pain varied from mild to moderate 
in severity, but seemed to be slowly and progressively 
worsening with the passage of time.  The veteran stated that 
his disability decreased his ability to drive for long 
periods of time, to engage in certain physical activity such 
as yard work.  Additional complaints included numbness and 
tingling in the left arm down to the hand.  A physical 
examination of the neck revealed that left and right lateral 
rotations were 55 degrees, bilaterally.  Flexion was to 35 
degrees, and extension was to 30 degrees.  The examiner 
observed pain on extremes of right lateral rotation.  There 
was no tenderness or spasm.  A neurological examination of 
the upper extremities showed 4/5 strength in the left 
deltoid; the remainder of upper extremity strength was within 
normal limits.  Reflexes were absent to trace at the biceps; 
brachioradicals and triceps were 2+ bilaterally.  Sensation 
to pinprick was intact in both upper extremities.  Upper 
extremity measurement was 33 cm on the right and 32 on the 
left.  Lower measurements were 30 cm on the right and 29 cm 
on the left.  X-rays of the cervical spine associated with 
the examination revealed changes of degenerative disc disease 
at C5-6.  The diagnostic impression C5-6 disc herniation with 
residual mild weakness of left deltoid.  As to atrophy, the 
examiner noted that the measurements were within normal 
limits for a right-handed individual.  The examiner also 
noted that the veteran had pain as indicated and that pain 
could further limit functional ability during the flare-up or 
with increased use as described, although it was not feasible 
to attempt to express any of those in terms of additional 
limitation of motion as those matters could not be determined 
by any degree of medical certainty.  

In a rating action dated in January 2000, the RO determined 
that the report of the January 2000 examination showed that 
the veteran's service-connected cervical spine disability did 
not meet the criteria for the 40 percent disability 
evaluation, and proposed to reduce the disability rating to 
20 percent.  

In a letter dated in February 2000, the RO informed that the 
veteran that medical records showed some improvement in his 
service-connected C5-6 disk hernia disability and that it 
proposed to reduce the prior evaluation of its disabling 
effect from 40 to 20 percent.  The veteran was informed that 
he could submit medical or other evidence to show that a 
change in his disability evaluation was not warranted.  The 
veteran was told that he should submit the evidence within 60 
days, otherwise his evaluation will be reduced.  The veteran 
was also informed that he could request a personal hearing to 
present evidence or argument pertinent to his claim.  The 
veteran was informed that if a request for a hearing within 
30 days was received payments would continue at the present 
rate until the hearing and testimony was reviewed.  The RO 
informed the veteran that unless it heard from the veteran 
within 60 days, it would assume that he had no additional 
evidence and did not want a hearing and that a decision would 
be made based on the evidence of record.  

In response, the veteran submitted a February 2000 statement 
voicing his disagreement with the proposed rating reduction 
and requesting a hearing.  In addition, he indicated his 
intent to submit a doctor's statement for evaluation to 
refute the proposed reduction of his disability evaluation.  

In a March 2000 statement, the veteran elaborated on the 
reasons his disability evaluation should not be reduced.  He 
reported that the symptoms associated with his back 
disability had not improved, but had increased in severity.  
He reported that his physical activities were limited because 
of the cervical spine disability.  He said that a private 
doctor told him that magnetic image resonance imaging (MRI) 
of the cervical spine and surgery may be needed to alleviate 
some of the pain that the veteran experienced.  Again, the 
veteran requested a hearing.  

The veteran associated a statement from James L. West, III, 
M.D. dated in March 2000 with his March statement.  Dr. West 
stated that with medical certainty the veteran must undergo a 
MRI as a diagnostic measure to evaluate the extent of his 
disc degeneration and the cause of his decreased C6 reflux.  
The doctor further opined that the veteran may need surgery 
for his herniation in the future.  

A personal hearing was scheduled in April 2000, but the 
veteran was not able to attend the hearing due to car 
problems.  He requested another hearing and one was scheduled 
in April 2000.  A report of contact dated in April 2000 shows 
that the veteran was unable to attend that meeting because of 
a scheduling conflict with his job.  The veteran asked that 
he be contacted for the scheduling another hearing. 

In an April 2000 rating action, the RO reduced the disability 
evaluation for the veteran's service-connected C5-6 disc 
herniation disability from 40 percent to 20 percent.  The 20 
percent disability evaluation became effective on July 1, 
2000.  The veteran was notified of that determination in May 
2000.  

At a personal hearing dated in July 2000, the veteran 
testified that his cervical spine disability had not improved 
and that the reduction of the disability to 20 percent was 
improper.  The veteran stated, essentially, that the symptoms 
associated with the disability warranted the reassignment of 
the 40 percent disability evaluation.  

Private treatment records dated in August 2000 reflect that 
the veteran was having difficulty with his left arm 
associated with some atrophy of the left upper extremity and 
that that he had numbness and tingling and pins and needles 
sensation in the left arm.  He reported that the pain was 
moderate to severe and that it was worse in the morning than 
the evening; muscle relaxers or hot tubs helped to alleviate 
the pain.  Exercise sometimes made the pain worse.  On 
physical examination, the veteran did not appear to be in 
acute distress.  The examiner noted good range of motion of 
the cervical spine.  There was minimal tenderness to 
palpation over the trapezius area in the left shoulder.  No 
cervical spasm was observed.  The upper extremities revealed 
weak triceps function on the left and weak extension of the 
left wrist.  Biceps function was fairly good, but weak 
compared to the right.  The reflexes were dampened 
bilaterally.  Grip strength was good.  It was noted that X-
rays revealed minimal narrowing of the intervertebral discs 
of the cervical spine with some foraminal encroachment.  The 
diagnoses were cervical spondylolysis with radiculopathy.  

A MRI of the cervical spine in August 2000 revealed, in 
pertinent part, that at 
C5-6 there was a left paracentral posterior marginal 
osteophyte which was causing severe canal stenosis in concert 
with central canal narrowing on a congenital basis and 
residual anterior posterior diameter of the spinal canal 
which was approximately 9-10 millimeters.  There was also 
severe bilateral neural foraminal stenosis at the C5-6 level.  

At a VA examination in April 2002, the examiner who 
previously examined the veteran indicated that he was certain 
that he did not indicate that the veteran's cervical spine 
disability had improved.  The examiner also noted that he did 
not have the veteran's claims file.  He reported that the 
veteran provided copies of private medical reports.  At the 
examination, the veteran complained of continued neck pain 
which varied in severity from mild to severe.  The veteran 
indicated that activities such as lifting and carrying were 
bothersome, that driving for extended periods of time 
aggravated the neck, and that he had numbness and tingling 
into the left arm down to about the level of the wrist.  On 
physical examination, right and left rotation of the neck was 
to 50 degrees, bilaterally.  Flexion was to 35 degrees, and 
extension was to 30 degrees.  The veteran had pain on motion, 
particularly with the right lateral rotation and extension.  
There was no tenderness or spasm.  On neurological 
examination, there was no definite focal strength deficit 
strength.  Upper extremity measurements were 32 cms on the 
right and 31 cms on the left.  Proximal forearm measurements 
were 29 cms on the right and 28 cms on the left.  The veteran 
was right handed.  Reflexes were absent at the biceps 
bilaterally.  Brachioradialis and tricep reflexes were 
intact.  Sensation to light touch was intact in the upper 
extremities.  The diagnostic impression was C5-6 disc 
herniation.  The examiner also noted that the veteran had 
pain on motion.  He indicated that pain would further limit 
functional ability during flare-ups or with increased use as 
described and that it was not feasible to attempt to express 
any of these in terms of additional limitation of motion as 
these matters cannot be determined with any degree of medical 
certainty.  

The report of a VA neurological examination dated in May 2002 
reveals that the veteran reported complaints consistent with 
those noted in previous examinations.  New complaints 
included pain in the left lower extremity.  The neurological 
examination revealed, in pertinent part, that the neck 
revealed no bruits.  On motor examination, strength and tone 
were full and equal in all four extremities.  The deep tendon 
reflexes were hypoactive at both the wrist and biceps, but 
slightly brisker in the triceps, bilaterally.  Reflexes in 
both lower extremities were intact and symmetrical.  No 
Babinski was present.  A sensory examination of the primary 
modalities revealed a subjective decrease in pinprick 
perception in the left upper extremity, that more or less 
followed C5-C6 distribution.  

The examiner reviewed the private MRI of the cervical spine 
dated in August 2000 and reported that he did not see any 
evidence of myelopathy at the present time, but thought that 
the veteran was at risk for it in the future.  It was noted 
that the veteran exhibited some soft signs of cervical root 
compression on the left in terms of sensory loss, and 
subjective feeling of weakness.  The veteran was aware of 
protracted and strenuous physical activity that may 
accelerate the degenerative process in his cervical spine.  
For that reason, the examiner noted that the veteran was 
limited in his physical activity and that over the course of 
time the degenerative changes would increase and may begin to 
exert pressure on the cord.  It was noted that the veteran 
was able to find employment that primarily involved deskwork.  

Analysis 

The veteran asserts that the reduction in the disability 
evaluation of his service-connected C5-6 disc herniation with 
mild residual weakness and mild atrophy of the left upper 
extremity was improper.  

Where the reduction in the evaluation of a service-connected 
disability is considered warranted and the lower evaluation 
would result in a reduction or discontinuance of compensation 
payments currently being made, a rating proposing the 
reduction or discontinuance will be prepared setting forth 
all material facts and reasons.  The beneficiary will be 
notified at his or her latest address of record of the 
contemplated action and furnished detailed reasons therefore, 
and will be given 60 days for the presentation of additional 
evidence to show that compensation payments should be 
continued at their present level.  Unless otherwise provided 
in paragraph (i) of this section, if additional evidence is 
not received within that period, final rating action will be 
taken and the award will be reduced or discontinued effective 
the last day of the month in which a 60-day period from the 
date of notice to the beneficiary of the final rating action 
expires.  38 U.S.C.A. § 5112(b)(6); 38 C.F.R. § 3.105(e) 
(2003).  

In the advance written notice concerning proposed actions 
under paragraphs (d) through (h) of 38 C.F.R. § 3.105, the 
beneficiary will be informed that he or she will have an 
opportunity for a predetermination hearing, provided that a 
request for such a hearing is received by VA within 30 days 
from the date of the notice. 38 C.F.R. § 3.105(i)(1) (2003).  
If a timely request is received, VA will notify the 
beneficiary in writing of the time and place of the hearing 
at least 10 days in advance of the scheduled hearing date.  
The 10-day advance notice may be waived by agreement between 
VA and the beneficiary or representative.  The hearing will 
be conducted by VA personnel who did not participate in the 
proposed adverse action and who will bear the decision-making 
responsibility.  If a predetermination hearing is timely 
requested, benefit payment shall be continued at the 
previously established level pending a final determination 
concerning the proposed action.  Id. 

Following the predetermination procedures specified in this 
paragraph and in paragraph (d), (e), (f), (g) or (h) of 38 
C.F.R. § 3.105, whichever is applicable, final action will be 
taken.  If a predetermination hearing was not requested or if 
the beneficiary failed without good cause to report for a 
scheduled predetermination hearing, the final action will be 
based solely upon the evidence of record.  38 C.F.R. § 
3.105(i)(2).  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant or 
beneficiary, death of an immediate family member, etc. 38 
C.F.R. § 3.105(i)(2).  

Governing VA law and regulations further provide, in 
pertinent part, that where an award is reduced, the reduced 
rate will be payable the day following the date of 
discontinuance of the greater benefit. 38 C.F.R. § 3.501 
(2003).

In this matter, the Board finds that the RO failed to adhere 
to the veteran's due process rights.  The veteran was 
notified of the RO's intent to reduce his 40 percent rating 
for C5-6 disc herniation with residual mild weakness and mild 
atrophy of the left by a letter dated in February 2000, and 
he was informed of his right to a predetermination hearing.  
The veteran requested a hearing a few days after the notice 
of the proposed rating reduction.  However, the rating action 
was reduced in April 2000 (effective July 1, 2000) before an 
actual hearing was conducted.  The Board recognizes that the 
veteran was scheduled for hearings on April 4th and April 17th  
for which he could not attend.  As to the April 4th hearing, 
the veteran contacted the RO and informed it that automobile 
problems prevented him from attending the hearing.  With 
respect to the April 17th hearing, the veteran informed the 
RO prior to the hearing that a conflict with his work 
schedule prevented him from attending the hearing.  The Board 
finds that these were instances of good causes as to why he 
could not appear for the appointments.  38 C.F.R. § 3.655 
(2003).  Thus, the Board finds that the RO violated the 
procedures required under 38 C.F.R. § 3.105.  

With respect to ratings which have continued for long periods 
at the same level, i.e. 5 years or more, rating agencies will 
handle cases affected by change of medical findings or 
diagnosis, so as to produce the greatest degree of stability 
of disability evaluations consistent with the laws and VA 
regulations governing disability compensation and pension.  
It is essential that the entire record of examinations and 
the medical-industrial history be reviewed to ascertain 
whether the recent examination is full and complete, 
including all special examinations indicated as a result of 
general examination and the entire case history.  This 
applies to treatment of intercurrent diseases and 
exacerbations, including hospital reports, bedside 
examinations, examinations by designated physicians, and 
examinations in the absence of, or without taking full 
advantage of, laboratory facilities and the cooperation of 
specialists in related lines.  Examinations less full and 
complete than those on which payments were authorized or 
continued will not be used as a basis of reduction.  Ratings 
on account of diseases subject to temporary or episodic 
improvement, e.g., manic depressive or other psychotic 
reaction, epilepsy, psychoneurotic reaction, arteriosclerotic 
heart disease, bronchial asthma, gastric or duodenal ulcer, 
many skin diseases, etc., will not be reduced on any one 
examination, except in those instances where all the evidence 
of record clearly warrants the conclusion that sustained 
improvement has been demonstrated. Ratings on account of 
diseases which become comparatively symptom free (findings 
absent) after prolonged rest, e.g. residuals of phlebitis, 
arteriosclerotic heart disease, etc., will not be reduced on 
examinations reflecting the results of bed rest.  Moreover, 
though material improvement in the physical or mental 
condition is clearly reflected the rating agency will 
consider whether the evidence makes it reasonably certain 
that the improvement will be maintained under the ordinary 
conditions of life.  38 C.F.R. § 3.344 (2003).

During the course of this claim, the rating criteria for 
evaluating intervertebral disc syndrome were revised twice.  
The first amendment created new criteria for intervertebral 
disc syndrome and became effective September 23, 2002.  See 
67 Fed. Reg. 54,345 (Aug. 22, 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5293).  The second regulatory change became 
effective September 26, 2003.  See 68 Fed. Reg. 51454-51458 
(Aug. 27, 2003)(to be codified as amended at 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235 to 5243, and Plate V).  Where 
the amended regulations expressly provide an effective date 
and do not allow for retroactive application, the veteran is 
not entitled to consideration of the amended regulations 
prior to the established effective date.  See VAOGCPREC 7-03; 
Green v. Brown, 10 Vet. App. 111, 116-119 (1997); see also 
38 U.S.C.A. § 5110(g) (West 2002) (where compensation is 
awarded pursuant to any Act or administrative issue, the 
effective date of such award or increase shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the effective date of the Act or administrative issue).  
Therefore, during the time in issue in this appeal, from 
January 2000 to July 2000, the old criteria for evaluating 
intervertebral disc syndrome were in effect, and the Board 
herein applies only the former version of the rating 
criteria.

Disability evaluations are based upon the average impairment 
of earning capacity resulting from a disability. 38 U.S.C.A. 
§ 1155.  The veteran's service-connected C5-6 disc herniation 
with residual mild weakness and mild atrophy, left upper 
extremity has been evaluated and reduced to a 20 percent 
evaluation under the provisions of 38 C.F.R. § Part 4, 
Diagnostic Code 5293.  This evaluation contemplates moderate 
intervertebral disc syndrome with recurring attacks but with 
intermittent relief.  The 40 percent evaluation contemplates 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk or other neurological findings appropriate to the 
site of the diseased disc, and with little intermittent 
relief.  A 40 percent evaluation is available under 
Diagnostic Code 5287 for unfavorable ankylosis of the 
cervical spine.  

Applying these laws and regulations to the particular facts 
of this case, it is apparent that the reduction in the 
assigned disability evaluation from 40 percent to 20 percent 
cannot be sustained.

The January 2000 examination shows no improvement in the 
veteran's disability.  The Board notes that the veteran 
continued to complain of pain that radiated from his neck to 
his left lower extremity at the January 2000 examination as 
he did the prior October 1995 examination.  This is 
significant because a 40 percent rating is warranted under 
Diagnostic Code 5293 when there are recurring attacks with 
only intermittent relief.  In addition, the veteran 
complained of numbness and tingling sensation, a description 
that had not been given before.  In addition, the report of 
the January 2000 examination showed that forward flexion was 
to 30 degrees a decrease by 5 degrees since the prior October 
1995 VA examination, and right and left lateral rotation were 
to 50 degrees, a 15 degree decrease in range of motion as 
compared to the prior examination.  Moreover, the examiner in 
January 2000 stated that the veteran had pain on motion and 
that the pain could further limit the veteran's functional 
ability during the flare-ups or with increased use.  This 
pathology is sufficient to satisfy the criteria for a 40 
percent evaluation under Diagnostic Code 5293.  VAOPGCPREC 
36-97 (38 C.F.R. § 4.40, 4.45 must be considered in rating 
disability under Diagnostic Code 5293).  

In addition, the medical records -following the VA 
examination used to reduce the evaluation-imply that the 
veteran's disability may be worsening.  In March 2000, a 
private examiner noted that the veteran's cervical spine 
disorder may require surgery.  The VA examiner in August 2000 
(also the examiner who conducted the October 1995 
examination) noted that the veteran was at risk in the future 
for myelopathy and that the veteran exhibited some soft signs 
of cervical root compression on the left with respect to 
sensory loss.  The examiner further noted that the veteran's 
physical limitations indicated that over the course of time 
the degenerative process would increase and may begin to 
exert force on the cord. 

Since sustained improvement has not been demonstrated, the 
Board finds that it is not reasonably certain that any 
improvement, to the extent it has even been credibly shown, 
will be maintained under the ordinary conditions of life.  

Based on the foregoing, the Board finds that the reduction in 
the evaluation assigned to the service-connected low back 
disability, from 40 percent to 20 percent, was thus improper. 
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.105, 3.344, 4.1, 
4.7, 4.10, Part 4, Diagnostic Code 5293.


ORDER

Restoration of the 40 percent disability evaluation assigned 
to the service-connected C5-C6 disc herniation with residual 
mild weakness and mild atrophy, left upper extremity is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.  



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



